Citation Nr: 0105195	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-16 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  The propriety of the initial 10 percent rating for a left 
middle finger disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to December 1978.  

By rating decision of May 1979, service connection was denied 
for a right knee disorder and a left middle finger disorder.  
The veteran was notified of these decisions by letter of June 
1979, but did not appeal the denial of either claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision in which 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disorder.  New and material 
evidence was submitted to reopen a claim of entitlement to 
service connection for a left middle finger disability; 
service connection was granted and a 0 percent rating was 
assigned.  The veteran appealed and was afforded a hearing at 
the RO in December 1999.  In an August 2000 decision, the 
hearing officer granted an initial rating of 10 percent for 
the veteran's left middle finger disability; the claim 
involving the right knee remained denied.  The veteran has 
continued his appeal on both issues.  

Inasmuch as the appeal involving the left middle finger is 
from an original award, the Board has framed that issue as 
shown on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (appeals from original awards 
are not 
construed as claims for increased ratings).  

The third issue noted on the title page of this decision will 
be addressed in the Remand section.  



FINDINGS OF FACT

1.  In a May 1979 rating decision, the RO denied service 
connection for a right knee disorder; although notified of 
the denial in June 1979, the veteran did not appeal the 
denial.  

2.  Evidence submitted since the May 1979 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Since February 18, 1997 (the effective date of the grant 
of service connection), the veteran's left middle finger 
disorder has been manifested by metacarpal phalangeal joint 
flexion of 60 degrees and extension of 0 degrees; proximal 
interphalangeal joint flexion limited to 32 degrees and 
extension possible to -15 degrees; distal interphalangeal 
joint flexion to 20 degrees and extension to -15 degrees, and 
by a hypertrophic swollen proximal interphalangeal joint with 
significant tenderness and increased joint pain with flexion 
and extension.  

4.  The left middle finger disorder does not involve 
amputation with metacarpal resection (more than half the bone 
lost) or disability equivalent thereto.  


CONCLUSIONS OF LAW

1.  The May 1979 rating decision that denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.  Additional evidence associated with the claims file since 
the May 1979 denial of service connection for a right knee 
disorder is new and material; hence, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

3.  The criteria for an initial rating in excess of 10 
percent for a left middle finger disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, including Diagnostic Codes 5154, 5226 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (2000).  The Board notes that a pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (2000).  

Service connection for a right knee disorder was initially 
denied by the RO in a May 1979 rating decision.  The evidence 
then before the RO included service medical records noting a 
history of right knee surgery prior to service.  However, the 
Board notes that the pre-service medical records were neither 
obtained nor associated with the claims folder.  In denying 
the claim, the RO essentially noted that the veteran was 
treated prior to service and underwent right knee surgery; he 
was discharged from service because of his right knee 
condition, considered to have existed prior to enlistment and 
not aggravated by service.  The veteran was advised of the 
denial in June 1979.  He did not appeal and the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 
20.302, 20.1103.  

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, the Board must first determine whether the evidence 
received since the last final disallowance of the claim is 
new and material under 38 C.F.R. § 3.156(a) (2000).  

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the 
Board that had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Medical evidence submitted since the May 1979 rating decision 
consists of a private orthopedic report dated in December 
1997.  The veteran was seen by David H. Gibson, M.D., for 
complaints which included right knee pain.  He reported a 
history of prior arthroscopic debridement of this right knee.  
The consultation report indicates that the veteran had 
sustained an initial injury to his right knee in 1978 which 
was marked by a fracture that was treated openly.  The 
hardware was subsequently removed and in the early 1990's, 
the veteran had additional arthroscopic debridement due to 
advanced degenerative changes.  The veteran reported an 
increase in symptoms with ambulation tolerance limited to 3-4 
blocks.  He noted that he was able to play racquetball, but 
was incapacitated after playing any such aggressive sport.  
He reported no difficulty reciprocating stairs or making 
transfers.  

On examination, the veteran was in no acute distress.  There 
was moderate effusion in the right knee and well-healed 
surgical scars both medially and laterally.  Range of motion 
in the right knee was reported to be possible from 0 to 90 
degrees with marked crepitus throughout.  There was evidence 
of anterior laxity and the joint lines were quite tender to 
palpation.  Medial and lateral femoral condyles were quite 
tender to palpation as was the veteran's patellofemoral 
joint.  X-rays of the veteran's right knee were significant 
for marked degenerative changes in all three compartments of 
the knee.  The diagnostic impression was degenerative joint 
disease of the right knee.  

In May 2000, the veteran submitted a private medical 
statement dated in September 1977.  Robert N. Margolis, M.D., 
indicated that he had treated the veteran for an 
unstabilizing injury of the right knee in August 1975 after 
he fell off a fender of a truck and tore both menisci and 
both collateral ligaments in the right knee.  Surgery was 
ultimately performed in October 1975; post operative course 
was complicated by persistent effusion secondary to continued 
passive instability.  Dr. Margolis noted that by one year 
post operatively, the veteran had successfully learned to 
actively stabilize his right knee and reported that he was 
taking part in all sports with no symptoms or effusion.  

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that the new 
evidence bears directly and substantially on the question of 
service connection for a right knee disorder.  The evidence 
at the time of the prior final decision did not include the 
pre-service medical records of the veteran's right knee 
surgery.  The new evidence includes hearing testimony from 
the veteran as to the worsening of his right knee symptoms in 
service after 18 months without problems, and his report of 
additional right knee surgery post-service.  Also received 
was a private medical statement dated in September 1977 from 
the veteran's private doctor.  This, in itself, is sufficient 
to present a more complete picture of the circumstances 
surrounding the veteran's condition.  Accordingly, as new and 
material evidence has been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.  


The Initial Rating of the Left Middle Finger Disorder

VA utilizes a rating schedule as a guide in evaluating the 
severity of disabilities resulting from all types of diseases 
and injuries that were incurred or aggravated as a result of 
service in the military.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is 
thus essential, both in the examination and in the evaluation 
of disability, that VA consider each condition at issue in 
relation to its entire history.  38 C.F.R. § 4.41; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  
Fenderson, supra.

Whenever a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Furthermore, if a disability at issue involves a major joint 
or a group of minor joints, VA will, in addition to applying 
the regular schedular criteria, consider granting a higher 
rating for functional impairment caused by pain, weakness, 
excess fatigability, or incoordination -- assuming these 
factors are not already contemplated by the governing rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

As noted above, service connection was originally granted and 
a zero percent rating was assigned for residuals of a 
fracture of the left middle finger, post operative status.  
Thereafter, following the veteran's RO hearing, a 10 percent 
initial rating was granted, effective February 18, 1997, the 
date of receipt of the current claim for service connection.  
The veteran has continued to appeal for a higher initial 
rating.

Based on its review of the medical evidence developed since 
the grant of service connection, the Board finds that an 
initial rating in excess of 10 percent under Diagnostic Codes 
5154 and 5226 for the veteran's left middle finger disability 
is not warranted.  A review of the pertinent medical evidence 
since February 18, 1997, reveals the following.  

On VA examination in April 1998, the veteran complained of 
constant pain in the left middle finger with an inability to 
bend the finger and arthritis of the left hand.  He also 
complained of difficulty grasping objects with the left hand 
and swelling of the left middle finger.  The veteran 
indicated that in cold weather, his middle finger gets cold 
and pale and white and that this spreads to his entire hand.  
On examination, the metacarpophalangeal joint had flexion 
possible to 60 degrees, extension allowable to 0 degrees, 
proximal interphalangeal joint flexion limited to 32 degrees, 
and extension possible to -15 degrees; distal interphalangeal 
joint flexion to 20 degrees and extension to -15 degrees.  
There was a hypertrophic swollen proximal interphalangeal 
joint with significant tenderness and increased joint pain 
with flexion and extension.  The diagnostic impression was 
status post left middle finger fracture, most likely close to 
the PIP joint of the finger, treated with pinning and a cast 
with a significant loss of range in the fingers of the left 
hand and significant loss of left hand function on physical 
examination.  There were signs and symptoms consistent with 
degenerative arthritis of the proximal phalangeal joint.  

At his December 1999 RO hearing, the veteran testified, with 
respect to his left middle finger disability, that he 
experiences pain and decreased grip strength in the left 
hand.  He described impaired dexterity.  The veteran 
indicated that he was not receiving any medical treatment for 
his left middle finger disability.

Following a complete review of the claims folder and all of 
the clinical evidence pertaining to the veteran's left middle 
finger since February 18, 1997, the findings do not establish 
entitlement to an initial rating in excess of 10 percent at 
any time.  The veteran's left middle finger disorder has been 
evaluated under the provisions of Diagnostic Code 5226.  That 
is the maximum schedular rating provided under that rating 
code, and a 10 percent rating contemplates either favorable 
ankylosis or unfavorable ankylosis of the finger.  Regulatory 
Note (a) following Diagnostic Code 5219 states that extremely 
unfavorable ankylosis of a finger involves all joints being 
in extension or extreme flexion or involves rotation and 
angulation of bones.  If present, this degree of disability 
is rated as amputation.  Regulatory Note (1) following 
Diagnostic Code 5219 states that if there is ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or extreme flexion, 
the disability will be rated as amputation.  

Diagnostic Code 5154 provides a 10 percent rating for 
amputation of a middle finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto.  
To warrant a higher rating of 20 percent, there must be 
amputation with metacarpal resection (more than half the bone 
lost).  

The clinical findings on the April 1998 VA examination 
reflect did not support a compensable rating.  Following the 
veteran's testimony at his RO hearing in December 1999, a 10 
percent initial rating was assigned due to pain in the 
veteran's left hand and decreased grip.  Despite the fact 
that the joints of the left middle finger were shown to 
exhibit significant motion, a 10 percent evaluation was 
deemed appropriate due to the documented chronic pain in the 
area of the left hand and significant functional limitation 
including impairment of range of motion of the left middle 
finger and reduced left hand grip strength.  No additional 
clinical evidence has been associated with the claims folder 
since the RO hearing testimony in December 1999.  The initial 
10 percent rating is justified under Diagnostic Code 5226 as 
the most complete approximation of the veteran's overall 
disability due to his service-connected left middle finger 
disability.  At no time during the course of the appeal and 
since service connection has been in effect has the veteran 
been shown to exhibit extremely unfavorable ankylosis of the 
left middle finger, as defined above.  However, even if 
extremely unfavorable ankylosis were present, the appropriate 
amputation rating would still be 10 percent.  For the 20 
percent rating to be assigned, there would have to be actual 
amputation with metacarpal resection and more than half the 
bone lost, or disability equivalent thereto.  In considering 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and the Court's 
decision in DeLuca, supra, we find that the left middle 
finger injury residuals never rose to the degree of 
disability required for a 20 percent rating since the 
effective date of the grant of service connection.  

On the basis of the foregoing, the Board finds that the 10 
percent initial evaluation for the veteran's left middle 
finger disability is appropriate.  Because the disability 
rating represents the greatest degree of impairment in the 
left middle finger since February 18, 1997, the effective 
date of the grant of service connection, there is no basis 
for "staged ratings," pursuant to Fenderson, supra.  


ORDER

1.  New and material evidence to reopen the claim of service 
connection for a right knee disorder has been submitted; to 
this extent the appeal is granted.  

2.  An initial rating in excess of 10 percent for a left 
middle finger disability is denied.  


REMAND

In light of the Board's conclusion that the claim of service 
connection for a right knee disorder is reopened, the claim 
must be reviewed on a de novo basis.  In order to ensure that 
the veteran's procedural rights are protected so far as his 
being given adequate notice and opportunity to present 
argument and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent to the issue on appeal, moreover, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 
5103, 5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In view of the changes in the law brought 
about by the Veterans Claims Assistance Act of 2000, VA must 
ensure compliance with the notice and duty to assist 
provisions contained in the new law.  Id.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  

Such development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

As noted in the decision above, the service medical records 
note a pre-service history of right knee surgery.  Those 
records have not been obtained or associated with the claims 
folder.  

The service medical records reveal that the veteran was 
admitted into service in spite of his pre-service right knee 
disorder.  At the time of his enlistment examination, the 
veteran's right knee was not considered to be disabling; it 
was described as stable with no muscle atrophy.  In service, 
the veteran was seen for complaints of right knee pain and 
instability.  The veteran reported an injury in March 1978.  
He was ultimately discharged for medical disability described 
as traumatic arthritis and instability of the right knee.  

Private orthopedic treatment records dated in December 1997 
reference post-service right knee surgery.  Those records 
have not been obtained or associated with the claims folder.

At his December 1999 RO hearing, the veteran testified that 
he had experienced an increase in the severity of his right 
knee symptoms in service.  He reported that his pre-service 
right knee symptoms had resolved at the time he entered 
service.  It was not until the veteran participated in 
running and training in service that he began to experience a 
return of instability in the right knee for which he was 
ultimately discharged from service.  The veteran indicated 
that he was receiving private medical care for his right knee 
disorder.  The most recent treatment records pertaining to 
the right knee in the claims folder are dated in December 
1997.  

The Board finds that, while the evidence is indicative of a 
current, chronic right knee disorder, sufficient to reopen 
the claim, the evidence of record still does not definitely 
establish the full nature, extent, and likely etiology of all 
current right knee pathology.  The Board finds that the 
veteran should undergo a comprehensive orthopedic examination 
to resolve these questions.  The veteran is hereby notified 
that failure to report for any scheduled examination, without 
good cause, could well result in the denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to having the veteran undergo any further VA 
examination, however, the RO should obtain and associate with 
the record all outstanding pertinent medical records, to 
specifically include any medical records from VA facilities.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran.

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claim on the merits.  

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from the VA 
medical facility in West Haven, 
Connecticut, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  In particular, the veteran 
should identify the facility in which he 
underwent arthroscopic surgery on his 
right knee, as referenced at his RO 
hearing.  The RO should obtain all 
records pertaining to the right knee 
surgery and associate them with the 
claims folder.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  

2.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1 above, the veteran should be 
afforded an appropriate VA orthopedic 
examination to determine the nature and 
etiology of all current right knee 
pathology.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All clinical findings 
should be reported in detail.  

After examination of the veteran, and 
consideration of his pertinent medical 
history, the physician should offer and 
opinion as to whether it is as least as 
likely as not that the veteran's pre-
service, post operative status, right 
knee disorder increased in severity 
during service.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  If none of the requested development 
provides objective evidence that the 
veteran's right knee disability increased 
in severity as a result of his military 
service, the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a right knee 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

7.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable timeframe 
before the claims file is returned to 
the Board for further review.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



